pundsNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Response to Arguments
Applicant’s arguments, filed 9-7-2021, with respect to the art rejection of the claims have been fully considered and are persuasive.  The art rejection of the claims has been withdrawn. 
The examiner also notes that the amendments to the claims have overcome the 101 rejection as well since the claim language now ties the invention and the abstract idea to an interferometer that measures the surface of a semiconductor chip. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious determining, by the at least one processor, a surface height offset associated with at least one of the categories by calculating a height difference between a first height and a second height measured in a region associated with the at least one of the categories, wherein the first height is measured based on the interference signals, and the second height is measured based on calibration signals that provide a higher accuracy than the interference signals in determining a 
Claims 2-11 are allowable based upon their dependency.
As to Claim 12 the prior art of record, taken alone or in combination, fails to disclose or render obvious determine a surface height offset associated with at least one of the categories by calculating a height difference between a first height and a second height measured in a region associated with the at least one of the categories, wherein the first height is measured based on the interference signals, and the second height is measured based on calibration signals that provide a higher accuracy than the interference signals in determining a topographic height of the at least one of the categories, in combination with the rest of the limitations of the claim. 
Claims 13-19 are allowable based upon their dependency. 
As to Claim 20 the prior art of record, taken alone or in combination, fails to disclose or render obvious  determining a surface height offset associated with at least one of the categories by calculating a height difference between a first height and a second height measured in a region associated with the at least one of the categories, wherein the first height is measured based on the interference signals, and the second height is measured based on calibration signals that provide a higher accuracy than the interference signals in determining a topographic height of the at least one of the categories, in combination with the rest of the limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






Jonathon Cook
AU:2886
September 11, 2021



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886